DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to the claims has overcome the claim objections and they are therefore withdrawn.
Applicant’s arguments concerning the use of the term ventilator in claim 1 are persuasive and the rejection is therefore withdrawn.
Applicant’s amendment to claim 1 has overcome the 112b rejection concerning the direction of the primary ventilator’s airflow and it is therefore withdrawn.
Applicant’s arguments concerning the 112b rejection of claim 2 concerning the term “ethylene acetate” are not persuasive and the rejection is upheld. One of ordinary skill would not understand that the term “ethylene acetate” refers to “ethylene vinyl acetate”.
Applicant’s arguments concerning the term “substantially” in claims 3 and 4 are persuasive and the rejection is therefore withdrawn. Further, applicant’s amendment removing the term substantially from claim 17 has overcome the 112b rejection concerning the term “substantially” and it is therefore withdrawn.
Applicant’s arguments concerning the 112b rejection of claim 7 concerning the term “maximum rotation speed” are persuasive and the rejection is therefore withdrawn.
Applicant’s amendment to claim 8 and arguments concerning claim 19 are persuasive and the 112B rejections concerning the term “about” have therefore been withdrawn. Examiner notes that applicant’s amendment to claim 8 replacing “about” with “at least” has introduced new matter since the 
Applicant’s amendment to claim 14 has overcome the 112b rejection of claim 15 concerning the location of the temperature sensor is therefore withdrawn.
Applicant’s amendment to claim 16 has overcome the 112b rejection concerning antecedent basis and has therefore withdrawn.
Applicant’s amendment to claim 11 has overcome the 112d rejection and it is therefore withdrawn.
In response to applicant's argument that Kolari (US 2005/025027 A1) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kolari is directed to drying system for moisture-containing work .
Applicant’s amendment to claim 19 clarifying the direction of airflow through the flowpaths has distinguished over the 102 rejection in view of Le Roy and it therefore has been withdrawn. See new 103 rejection in view of Le Roy and Kolari below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rotation speed ratio has been described in paragraph [0019] of the specification as “the ventilation apparatus has a rotation speed ratio defined by the primary maximum rotation speed over the secondary maximum rotation speed of about 2 or above." The current claimed ratio of "at least 2" is a narrower scope and has not been disclosed in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “ethylene acetate” is indefinite. No specific definition has been provided and online searches return results for ethyl acetate which is a chemical solvent and not usable in the manner claimed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1, 4-6, 12, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy (EP 2830850 A1) in view of Kolari (US 2005/025027 A1).
Regarding claim 1, Le Roy discloses a ventilation apparatus comprising a casing (Le Roy 1) comprising a cavity (see Le Roy figure 1) for receiving a removable heat-exchange cartridge (Le Roy 5), a service door (Le Roy 1b) for accessing the cavity, a primary air inlet (Le Roy 3b) fluidly connecting the cavity to the interior of the building (see Le Roy figure 1), a primary air outlet (Le Roy 3a) fluidly connecting the cavity to the exterior of the building, a secondary air inlet (Le Roy 2) fluidly connecting the cavity to the exterior of the building (see Le Roy figure 1), and an air conduit (Le Roy 2a) distinct from the primary air inlet, fluidly connecting the cavity to the interior of the building (see Le Roy figure 1). A primary flow pathway exists connecting the primary air inlet to the primary air outlet (see Le Roy figure 1), and a secondary flow pathway exists connecting the secondary air inlet to the air conduit. The primary pathway has a primary ventilator (Le Roy 2b) and the secondary pathway has a secondary ventilator (Le Roy 3B). Examiner notes that Le Roy does not discuss a cavity but does disclose a removable heat-exchange cartridge and therefore there must be a cavity for housing the cartridge.

    PNG
    media_image1.png
    563
    754
    media_image1.png
    Greyscale

Le Roy Figure 1 (annotated)
Le Roy is silent regarding the secondary ventilator operating in a first and secondary mode.
However, Kolari teaches a system for drying out workspaces that comprises a heat recovery ventilation system capable of operation in a normal mode, or in an exhaust mode where both fans remove air from the building (Kolari [0032]). 
Regarding claim 4, Le Roy and Kolari as applied to claim 1 teach the primary and secondary pathways pass through the heat-exchange cartridge perpendicular to each other (see Le Roy figure 1).
Regarding claim 5, Le Roy as modified by Kolari and applied to claim 1 teaches the air leaving the building along a primary flow path pass across the surface of the plates forming the heat exchanger while the air entering along the secondary flow path pass through channels inside the plates (Le Roy [0011]). Therefore, Le Roy teaches the heat-exchange cartridge provides segregated flow paths for the primary and secondary pathways.
Regarding claim 6, Le Roy as modified by Kolari and applied to claim 1 teaches a full exhaust mode where both fans exhaust air. Kolari further teaches this is possible because of reversible fans (Kolari [0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the time to use a reversible fan capable of rotating in both direction to allow both intake and exhaust through a single flowpath.
Regarding claim 12, Le Roy as modified by Kolari and applied to claim 1 teaches the air conduit (Le Roy 2a) is mounted to the service door (Le Roy 1b)(see Le Roy figure 1).
Regarding claim 14, Le Roy as modified by Kolari and applied to claim 1 is silent regarding the use of temperature sensors.
However, Kolari teaches a plurality of temperature sensors (Kolari 45-48) with two located in the primary pathway (Kolari 47 and 45) for measuring the temperature before and after the heat-exchanger and two along the secondary pathway (Kolari 46 and 48) for measuring air temperature before and after the heat exchanger. Kolari further teaches a controller (Kolari 40) that controls the fan speed based on temperature (Kolari [0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation device to utilize temperature sensors in each flow path and a speed controller to control the amount of ventilation and heat exchange provided.
Regarding claim 15, Le Roy as modified by Kolari and applied to claim 14 teaches a temperature sensor along each of the flowpaths both before and after the heat-exchange cartridge. Therefore, the combination inherently mounting a temperature sensor to the air conduit.
Regarding claim 16, Le Roy as modified by Kolari and applied to claim 14 teaches temperature sensors (Kolari 45-48) connected to a controller (Kolari 40) that controls fan speeds based on temperature (Kolari [0021]).
Regarding claim 19, Le Roy teaches a ventilation apparatus comprising a casing (Le Roy 1) comprising a cavity (see annotated figure) adapted to house a removable heat-exchange cartridge (Le Roy 5), a service door (Le Roy 1b) for accessing the cavity, a primary pathway (see annotated figure) fluidly connecting the inside of the building to the outside of the building, a secondary pathway (see annotated figure) fluidly connecting the inside of the building to the outside of the building. The two pathways cross the cavity perpendicular to each other (see Le Roy figure 1). The ventilation apparatus further comprises a primary ventilator (Le Roy 3b) for forcing an airflow of air out of the building along the primary pathway (Le Roy [0043]), and a second controllable ventilator (Le Roy 2b) capable of providing an inflow of air. Examiner notes that Le Roy does not discuss a cavity for the heat-exchange cartridge but inherently one must exist to house the removable heat-exchange cartridge. Further, Le Roy does not discuss operation of the device when the heat-exchanger cartridge is removed but inherently the ventilation device is still capable of operating in a mode where both fans intake air when the heat-exchanger cartridge is removed.

    PNG
    media_image1.png
    563
    754
    media_image1.png
    Greyscale

Le Roy Figure 1 (annotated)
Le Roy is silent regarding the secondary ventilator forcing an outflow of air through the apparatus when no heat exchange cartridge is present.
However, Kolari teaches a system for drying out workspaces that comprises a heat recovery ventilation system capable of operation in a normal mode, or in an exhaust mode where both fans remove air from the building (Kolari [0032]). Examiner notes that Kolari is classified separately from Le Roy and the present application however, the exhaust ventilator portion of Kolari functions the same as Le Roy’s ventilator and is intended for the same function of retaining heat while exchanging air with the exterior and therefore is considered to be analogous art by the examiner. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation apparatus to utilize Kolari's exhaust mode to provide increased air exhaust capacity when needed to 
Regarding claim 20, Le Roy and Kolari as applied to claim 19 further discloses an indoor intake (Le Roy 3) located on the service door (Le Roy 1b).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy (EP 2830850 A1) and Kolari (US 2005/025027 A1) as applied to claim 1 above, and further in view of Erb et al. (US 2014/0264968 A1).
Regarding claim 2¸ Le Roy and Kolari as applied to claim 1 above are silent regarding the heat exchange cartridge comprising a plurality of polypropylene sheets spaced apart by plastic strips.
However, Erb teaches a heat exchange system comprising a plurality of sheets (Erb 52) spaced apart by strips (Erb 54). Erb further discloses the sheets can be made of polypropylene (Erb [0033]) and the spacers can be made of plastic (Erb [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy and Kolari's ventilation apparatus to utilize polypropylene sheets separated by plastic sheets as part of the heat-exchange cartridge to provide a corrosion resistant heat-exchange core.
Claims 3,7, 8,17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy (EP 2830850 Al) and Kolari (US 2005/025027 Al) as applied to claim 1 above, and further in view of Xu et al. (US 2017/0064920 Al).
Regarding claim 3, Le Roy and Kolari as applied to claim 1 are silent regarding the primary pathway passing through the heat-exchange cartridge about a vertical axis.
However, Xu teaches a waste heat recovery system with a primary pathway flowing along a vertical axis from an inlet (Xu 220) to an outlet (Xu 222) (see Xu figure 5). Therefore, it would have 
Regarding claim 7, Le Roy and Kolari as applied to claim 1 are silent regarding maximum rotation speeds for the fans.
However, Xu teaches a waste heat recovery system with a defrost mode (Xu [0076-0077]) where the flow of warm air along a primary airflow path is increased by increasing fan speed to increase heat exchanger temperature and remove or prevent frost forming on the heat exchanger. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation device to include a defrost mode as taught by Xu with a higher maximum speed for the primary ventilator to prevent ice formation on the heat exchange cartridge at low temperatures.
Regarding claim 8, Le Roy, Kolari, and Xu as applied to claim 7 teach the primary ventilator has a higher maximum speed than the secondary ventilator.
Le Roy, Kolari, and Xu are silent regarding the exact ratio of primary maximum rotation speed to secondary maximum rotation speed.
However, Xu teaches the fan speeds area results effective variable that affect the heat exchanger temperature (Xu [0076]) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the ratio of primary maximum rotation speed to secondary maximum rotation speed to optimize the performance of the defrost mode for cooler temperatures. In re Antonie, 559 F.2d 618, 195 USPQ6 (CCPA 1977)
Regarding claim 17, Le Roy and Kolari as applied to claim 1 are silent regarding the use of a sprinkler nozzle located above the heat-exchange cartridge.
However, Xu teaches a heat recovery device comprising a heat exchanger (Xu 100) with a plurality of sprinkler nozzles (Xu 280B) located above the heat exchanger (Xu [0112]) connected to 
Regarding claim 18, Le Roy, Kolari, and Xu as applied to claim 17 do not explicitly disclose a drain. However, a drain must inherently exist to remove the water sprayed onto the heat exchanger for cleaning located below the heat exchanger otherwise the cleaning water would build up inside the cavity and render the heat exchanger inoperative. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation device to include a drainage hole below the heat exchanger cavity for draining the cleaning water sprayed onto the heat exchanger.
Claims 9, 10 ,11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy (EP 2830850 Al) and Kolari (US 2005/025027 Al) as applied to claim 1 above, and further in view of Rose (US 3350996).
Regarding claim 9, Le Roy and Kolari as applied to claim 1 are silent regarding shutters for closing the second pathway to prevent back-drafts.
However, Rose teaches an adjustable louvre comprising a plurality of shutters (Rose 27) that can be manually opened and closed (Rose col 2 In 50-60). Rose's shutters are capable of stopping back-draft of air when in the closed position.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation apparatus by adding Rose's adjustable louvre to the secondary pathway to prevent outside air from entering the building thereby reducing the heating costs of the building.
Regarding claim 10
 Regarding claim 11, Le Roy, Kolari, and Rose as applied to claim 9 teach the shutter is located and operatively connected to the secondary pathway (see rejection of claim 9).
Regarding claim 13, Le Roy and Kolari as applied to claim 1 are silent regarding mounting components on the interior of the service door for mounting a detachable shutter.
However Rose teaches an adjustable louvre (Rose 10) comprising a plurality of shutters (Rose 27), removably mounted to a wall (Rose 11) using screws (Rose 12 and 16) located on both sides of the wall (see Rose figure 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize screws on the interior of the service doors to removably mount Rose's adjustable louvre to prevent back-flow to improve efficiency of the system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762